United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 00-1839/1888
                                   ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeals from the United States
      v.                                 * District Court for the District
                                         * of Nebraska.
Harry D. Mosley, Jr.,                    *
                                         *          [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 3, 2000

                                Filed: August 10, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

      Harry D. Mosley, Jr., pleaded guilty of three bank robberies, in violation of 18
U.S.C. § 2113(a) and (d), and was sentenced to 192 months imprisonment and three
years supervised release. He appeals, arguing that the district court1 erroneously
applied a three-level enhancement for displaying a toy gun during the offenses.



      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
       We decline to consider the issue because the challenged enhancement ultimately
did not affect Mr. Mosley’s sentence: with or without the enhancement, his offense
level was fixed at a higher level, thirty-four, because he was a career offender. See
United States v. Darden, 70 F.3d 1507, 1548 n.17 (8th Cir. 1995) (declining to review
argument which would not affect sentence), cert. denied, 517 U.S. 1149 and 518 U.S.
1026 (1996); see also Williams v. United States, 503 U.S. 193, 203 (1992) (error that
does not affect court’s selection of sentence imposed is harmless).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-